Exhibit 10.367

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

The Board of Directors approved revisions to the supplemental cash retainers
paid to committee members and committee chairs on December 9, 2015.  Effective
January 1, 2016, non-employee director compensation was as follows:

Cash Retainers

Each non-employee director receives an annual cash retainer in the amount of
$100,000.

The Chair of the Audit Committee and the Risk Committee receive a supplemental
annual cash retainer of $35,000 and each other member of the Audit Committee and
Risk Committee receives  a supplemental annual cash retainer of $15,000.  The
Chair of the Compensation Committee receives a supplemental cash retainer of
$30,000, and the Chair of the Nominating and Governance Committee receives  a
supplemental annual cash retainer of $25,000.  Each other member of the
Compensation Committee and Nominating and Corporate Governance Committee
receives a supplemental annual cash retainer of $10,000.  There are no fees paid
for attendance at board or committee meetings.

The board retains the discretion to establish special committees in the future
and to pay a special retainer to the Chair and the members of any such special
committee.

Equity Grants

Each non-employee director receives an annual equity grant under the 2013 Stock
Incentive Plan with an aggregate value of $140,000.  The equity grants  are 50
percent in stock options and 50 percent in restricted shares.  Equity grants
vest 25% on each of the first and second anniversaries of the date of grant and
the remaining 50% on the third anniversary of the date of grant.

In the event a new non-employee director is elected to the board during the
year, a pro-rata retainer amount with the same ratio between cash retainers and
equity grants is granted to that individual.

 



 

 

--------------------------------------------------------------------------------